Order of disposition, Family Court, Bronx County (Monica Drinane, J.), entered on or about September 22, 2006, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that she committed acts which, if committed by an adult, would constitute the crimes of robbery in the second degree and two counts of menacing in the third degree, and placed her with the Office of Children and Family Services for a period of up to 18 months, unanimously affirmed, without costs.
The court’s findings were based on legally sufficient evidence and were not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility (see People v Bleakley, 69 NY2d 490, 495 [1987]). Appellant’s entire course of conduct, which included urging other participants in the crime to hit one of the victims, established her accessorial liability (see Matter of Juan J., 81 NY2d 739 [1992]; Matter of Justice G., 22 AD3d 368 [2005]). Concur— Lippman, P.J., Nardelli, Buckley, Gonzalez and Sweeny, JJ.